Citation Nr: 1452703	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  10-35 166	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected  environmental allergies (claimed as seasonal rhinitis) and/or gastroesophageal reflux disease (GERD) and dysmotility of the distal esophagus.  

2.  Entitlement to a rating in excess of 10 percent for bilateral plantar fasciitis (claimed also as bilateral pes planus).  

3.  Entitlement to a rating in excess of 10 percent for GERD and dysmotility of the distal esophagus.  

4.  Entitlement to an increased (compensable) rating prior to March 26, 2012, and a rating in excess of 10 percent from that date, for chronic right wrist strain.

5.  Entitlement to an increased (compensable) rating for chronic left ankle strain. 

6.  Entitlement to an increased (compensable) rating for a left hamstring strain. 

7.  Entitlement to an increased (compensable) rating for a chronic left inguinal strain (claimed as groin strain). 

8.  Entitlement to a rating in excess of 10 percent for a right acromioclavicular strain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to December 2003.  

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2009 rating decision in which the RO in Waco, Texas, denied claims for increased ratings for the Veteran's service connected bilateral plantar fasciitis, GERD and dysmotility of the distal esophagus, right wrist strain, left ankle strain, left hamstring strain, and left inguinal strain.  The Veteran filed a notice of disagreement (NOD) with respect to the denial of all these claims in July 2009.  The Waco RO issued a statement of the case (SOC) in June 2010.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in August 2010. 

As regards characterization of the appeal with respect to the chronic right wrist strain, although, in a July 2012 rating decision, the Houston RO granted a higher, 10 percent rating for this disability, effective March 26, 2012, as higher ratings for this disability are available before and after that date, and the Veteran is presumed to seek the maximum available benefit for a disability, the portion of the appeal involving this disability encompasses the matters of entitlement to a compensable rating prior to March 26, 2012, and in excess of 10 percent from that date, as set forth on the title page.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This appeal to the Board also arose from an October 2009 rating decision in which the Waco RO, inter alia, denied a claim for service connection for sleep apnea and a rating in excess of 10 percent for right acromioclavicular strain.  This decision also denied the Veteran's claim for an increased rating for chronic lumbosacral strain, but in his October 2010 NOD, the Veteran expressly limited his disagreement with the October 2009 rating decision to the denials therein of service connection for sleep apnea and an increased rating for right acromioclavicular strain.  The Houston RO issued a SOC in June 2012 addressing the claims for sleep apnea and an increased rating for right acromioclavicular strain, and the Veteran filed a substantive appeal with respect to these issues via a VA Form 9 received in June 2012.   

The Veteran offered testimony during two hearings on appeal:  in July 2011, before a Decision Review Officer at the Houston RO; and in April 2014, before the undersigned Veterans Judge at the San Antonio satellite office of the Houston RO.  Transcripts of both hearings are of record.  

During the April 2014 hearing, the Veteran asserted that he filed a substantive appeal with respect to the denial of his claim for an increased rating for lumbosacral strain to officials at the Waco RO on October 27, 2010, and that this issue should also be considered as ripe for appellate review by the Board.  In point of fact, however, no SOC has been completed addressing this matter, much less prior to October 27, 2010.  Thus, even if such a communication from the Veteran was located, it could not be viewed as a "substantive appeal," as such must be preceded by an SOC.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2014).  

However, close inspection of the record reflects that what the Veteran may been referring to in his above testimony was to his belief that he filed an NOD with respect to the October 2009 denial of his claim for an increased rating for lumbosacral strain.  In this regard, a VA Form 21-4138 signed on November 22, 2010, and apparently received December 7, 2010 [and therefore not a timely NOD with respect to the October 30, 2009, notice of the October 2009 rating decision per 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a)], notes the Veteran's contention that he filed  an NOD on October 6, 2010, with respect to the October 2009 denial of his claim for an increased rating for lumbosacral strain.  However and as indicated above, in his October 2010 NOD following the October 2009 rating decision, the Veteran expressly limited his disagreement to the denials of his claims for service connection for sleep apnea and an increased rating for right acromioclavicular strain.  A January 15, 2011, letter from the Houston RO to the Veteran notified him that that the VA Form 21-4138 received in December 2010 could not be accepted as timely NOD with respect the October 2009 denial of his claim for an increased rating for lumbosacral strain.  

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  The documents in the Virtual VA file include the transcript from the April 2014 hearing and VA outpatient treatment reports not physically of record dated through June 2012.  The Veteran's VBMS file contains VA outpatient treatment reports not physically of record dated through May 31, 2013.  The information in the electronic files is otherwise duplicative of that in the paper claims file or is irrelevant to the issues on appeal.  

For reasons expressed below, the matters on appeal are being remanded to the AOJ.   VA will notify the Veteran when further action, on his part, is required.  

As a final preliminary matter, as noted above, there is currently no perfected appeal on the matter of a higher rating for lumbar spine disability.  However, given the Veteran's Board hearing testimony as to his belief that the criteria for an increased rating of 20 percent for his service-connected back disability are met (thereby indicating an intent to pursue a claim for an increased rating for such disability), the Board refers such matter to the AOJ for appropriate action.  


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted. 

First, with respect to the claim for service connection for sleep apnea, the Veteran has submitted medical treatise evidence indicating that sleep apnea may be aggravated by upper respiratory disability (see e.g. February 15, 2009, extract from the Journal of Clinical Sleep Medicine, page 7, concluding that asthma can worsen obstructive sleep apnea).  However, neither the opinion reflected in the March 2012 VA examination report or June 2012 addendum opinion addresses whether the Veteran's sleep apnea was aggravated by his service connected upper respiratory disorder of environmental allergies.  See 38 C.F.R. § 3.310(a); Allen v. Brown 7 Vet. App. 439, 448 (1995).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  See also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

Under these circumstances, the Board finds that further opinion that addresses whether sleep apnea is aggravated by the service connected upper respiratory disability is required to fulfill the duty to assist the Veteran.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, as the Veteran has not been afforded an examination or opinion addressing the possible etiological relationship between the Veteran's sleep apnea and his service connected GERD, and an April 2014 medical opinion by A.R.R, M.D. suggests such a relationship, the clinician should also offer an opinion as to whether the Veteran's sleep apnea has been caused by or aggravated by his service-connected residuals of GERD.  Id. 

With respect to the increased rating claims on appeal, the Veteran was last afforded a VA examination to assess the severity of his service connected right shoulder disability over five years ago in August 2009.  As for the other disabilities for which increased compensation is claimed, VA examinations assessing the severity of these disabilities were conducted well over two and a half years ago in March 2012.  Testimony from the Veteran suggested worsening symptomatology associated with these conditions and indicates the need for VA examinations to determine the exact current severity of the service connected disabilities at issue.  See 38 C.F.R. §§ 3.159, 3.327(a) (2013); Green v. Derwinski, 1 Vet. App.121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).  As such, the AOJ should arrange for VA examinations to assess the current severity of the service-connected disabilities for which increased compensation is claimed.  

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in the denial of the claim(s), particularly, the claims for increase.  See 38 C.F.R. § 3.655(a),(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination (preferably, the notice(s) of the examination(s)) sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent medical records.  

Particularly given the Veteran's Board hearing testimony as to future relevant treatment in the form of shoulder surgery scheduled for, as he testified, May 22, 2014, and the fact that the most recent VA clinical records contained in the electronic record are dated over one year ago in May 2013, the AOJ should obtain and associate with the claims file any outstanding, pertinent records, to include any outstanding VA evaluation and/or treatment records. 

The AOJ should also afford the Veteran with another opportunity to provide additional information and/or evidence pertinent to the claims that have been remanded, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding. pertinent private (non-VA) medical records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA) See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  Adjudication of each claim for a higher rating should include consideration of whether any, or any further, staged rating (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007), is appropriate. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all records of VA evaluation, hospitalization, and treatment of the Veteran dated since May 31, 2013, following the current procedures set forth in 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the matters on appeal.    Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange to obtain an addendum opinion from the clinician who conducted the March 2012 VA examination and completed the June 2012 addendum opinion addressing the Veteran's claim for service connection for sleep apnea.  

If the March 2012 examiner is not available, document that fact in the claims file, and obtain an opinion, based on review of the claims file (to the extent possible), from another appropriate physician.
Only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of a competent medical professional.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should reflect consideration of the Veteran's documented medical history and assertions.  

The clinician should offer opinion, consistent with sound medical judgment, addressing the following: 

(a)  Whether current sleep apnea is at least as likely as not (a 50 percent or higher degree of probability) causally related to service; or, if not

(b)  Whether it is at least as likely as not (a 50 percent or higher degree of probability) was caused or aggravated (worsened beyond natural progression) by the service-connected upper respiratory disability and/or GERD.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.

In rendering the requested opinions, the examiner must consider and discuss all pertinent medical and lay evidence of record, to particularly include the assertions of the Veteran's children and wife attesting to the Veteran's appearing to have symptoms of sleep apnea; April 2014 medical opinion by A.R.R, M.D., finding it "certainly reasonable and possible that [the Veteran] had obstructive sleep apnea before his career in the Army ended in 2003" and noting "a history of reflux which is related to sleep apnea;" and the medical treatise extracts, all  submitted in conjunction with the April 2014 hearing.  

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  Also after all available records and/or responses from each contacted entity are associated with the claims file, arrange for VA examinations, by appropriate medical professionals, to assess the severity of the service connected disabilities for which higher ratings are sought on appeal.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to each designated individual, and each examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report) and all clinical findings should be reported in detail. 

Sufficient examination findings should be reported to allow for evaluation of each disability under the applicable diagnostic code(s) of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4. 

Specifically for each musculoskeletal disability under consideration (right and left wrist strain, and left hamstring strain), the examiner should conduct range of motion studies, expressed in degrees.  For each disability, the examiner should indicate whether, during the examination, there is objective evidence of pain, weakness, excess fatigability, and/or incoordination.  In addition, such examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

5.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination(s) (preferably, the notice(s) of the examination(s)) sent to him by the pertinent VA medical facility. 

6.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal.

If the Veteran fails, without good cause, to report to any examination(s), in adjudicating the claim(s) for increase, apply the provisions of  38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority (to include with respect to each claim for increase, whether any, or any further, staged rating , pursuant to Hart, is warranted). 

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit sought should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



